NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2451-18

YAAKOV A. KATZ, individually
and on behalf of a class,

          Plaintiff-Appellant,

v.

SIX FLAGS GREAT
ADVENTURE, LLC, and
SIX FLAGS ENTERTAINMENT
CORPORATION,

     Defendants-Respondents.
___________________________

                   Submitted April 27, 2020 – Decided August 4, 2021

                   Before Judges Messano, Ostrer and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Docket No. L-3289-17.

                   Law Offices of Gus Michael Farinella, PC, Shimshon
                   Wexler (Law Offices of Shimshon Wexler, PC), of the
                   Georgia bar, admitted pro hac vice, and Daniel A.
                   Edelman and David Kim (Edelman, Combs, Latturner
                   & Goodwin, LLC) of the Illinois bar, admitted pro hac
                   vice, attorneys for appellant (Ryan L. Gentile,
            Shimshon Wexler, Daniel A. Edelman and David Kim,
            on the briefs).

            Davis Wright Tremaine LLP, and Spencer Persson
            (Davis Wright Tremaine LLP) of the California bar,
            admitted pro hac vice, attorneys for respondents
            (Andrea L. D'Ambra and Spencer Persson, on the
            brief).

PER CURIAM

      After this appeal was submitted for decision, we entered a series of orders

beginning in August 2020 staying the appellate proceedings in response to the

parties' joint requests, as they sought to reach a global settlement of this case

and others arising in additional jurisdictions. The parties have now amicably

adjusted the matter before us and have stipulated to the dismissal of this

appeal. Therefore, it is hereby ordered that the appeal is dismissed with

prejudice and without costs.




                                                                           A-2451-18
                                       2